Citation Nr: 1528688	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  06-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Carnell Johnson, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in September 2009 and September 2010.  In September 2009, the Board issued a decision which denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2010 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's September 2009 decision and remanded the matter for action consistent with the JMR.  The Board subsequently remanded the case for further development in September 2010.

The case has now been returned to the Board for further appellate consideration.  As a preliminary matter, the Board finds that the prior remand directives have been substantially accomplished, and, thus, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Moreover, for the reasons detailed below the Board finds that service connection is warranted for the Veteran's low back disorder.  Therefore, any deficiency in fulfillment of the remand directives is moot.


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current low back disorder developed as a result of his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the Veteran's current low back disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board finds that service connection is warranted for the Veteran's current low back disorder.  As this represents a complete allowance of the benefit sought on appeal, no further discussion of VA's duties to notify and assist is necessary in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that he injured his back doing heavy lifting while on active duty, and has had recurrent back pain since that injury resulting in his current disability.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board acknowledges that the Veteran is competent, as a lay person, to describe a back injury and symptoms such as pain.  Further, the Board observes the Veteran indicated on a September 1966 Report of Medical History completed in conjunction with his enlistment examination that he had not experienced recurrent back pain.  His spine was also clinically evaluated as normal on the enlistment examination itself.  Although his service treatment records do not explicitly document treatment for low back problems, the Board is aware that in the July 1970 separation examination, the Veteran complained of recurrent back pain after heavy lifting in February 1970 with continued low back pain after heavy lifting.  The July 1970 separation examination reports no treatment was sought, no compensation was required, and there was no sequela relatable to these complaints.  A July 1970 Report of Medical History also revealed complaints of recurrent back pain after heavy lifting with no medical treatment required or sought.  In short, there is documentation in the service treatment records which confirms the Veteran's account of an in-service back injury.

The Board further notes that there is no evidence which explicitly refutes the Veteran's account of recurrent back problems since service.  Granted, the first documentation of a chronic low back disorder appears to be that of a June 1989 radiographic report of the lumbar spine, approximately 19 years after his separation from service.  However, while this case was on remand a statement was received from a private chiropractor attesting to the fact that he remembered treating the Veteran for back pain in the late 1970s and early 1980s, but the actual records of such were unavailable.

In view of the foregoing, the Board finds the Veteran's account of recurrent back problems since service to be credible.

The Board observes, however, that there are competent medical opinions which both support and refute the Veteran's contention that he developed a chronic low back disorder as a result of the in-service heavy lifting injury.  For example, in an August 2005 private medical statement, a Dr. B reported that MRI results showed extensive scoliosis of the lumbar spine.  Dr. B concluded that the Veteran's low back pain was related to the extensive scoliosis of the lumbar spine.  In this regard, Dr. B noted that the Veteran complained of low back pain due to lifting during his period of service and reasoned that the Veteran's back disorder may have been aggravated at that time, thus causing the current symptoms.

In a September 2005 VA examination, the diagnosis was spinal stenosis secondary to degenerative changes, with the examiner opining that it was less likely than not that the Veteran's low back disability was related to onset in service.  The examiner commented that 85 percent of the population complains of low back pain at some point.  Without any specific history of trauma, the examiner indicated that it was impossible to say that the Veteran's claimed lower back disability started during service.  In conclusion, the examiner opined that it was less likely than not that the Veteran's low back pain was a result of a service related injury.  

In a December 2008 statement, Dr. B reiterated the assertion that the Veteran's low back pain was related to the extensive scoliosis of the lumbar spine.  Further, Dr. B again noted that the Veteran complained of low back pain due to lifting during his period of service and opined that it was at least as likely as not that the Veteran's low back disorder had its onset at that time.

In accord with the Board's remand directives, the Veteran was accorded a new VA examination in November 2011 which resulted in an impression of degenerative stenosis at multiple levels of the lumbar spine.  Moreover, as to the issue of whether the current disability was related to service, the examiner stated that "theoretically" the Veteran might have had a disc herniation with his heaving lifting episode back in military service.  However, it was noted that the Veteran did not seek medical treatment for this; and that it was hard to know if this was the case or not.  The examiner acknowledged the Veteran currently had multiple levels of degenerative disks and stenosis, but stated that it was not consistent with a single episode of heavy lifting to have multilevel degenerative changes and was more consistent with the aging process.  The examiner further acknowledged that it may be the Veteran was just prone to having low back issues.  Nevertheless, the examiner did not think that the Veteran's one (1) episodes of heavy lifting in the military caused his degenerative stenosis of L1 through S1 levels.  Therefore, the examiner thought it was less likely than not that the Veteran's current disability was related to the military service.

The Board notes that it does not doubt the qualifications of Dr. B or the VA examiners to render a competent medical opinion.  Nevertheless, as detailed in the September 2010 remand, the September 2005 VA examiner's opinion has already been determined to be inadequate pursuant to the contentions of the JMR because the examiner did not address the significance, if any, of service treatment records documenting complaints of low back pain during the Veteran's period of service.  The Board acknowledges that the November 2011 VA examiner did note the in-service back injury from heavy lifting, but found that it was unlikely the current low back disorder was related to that injury.  However, this VA examiner's opinion appears to discount the Veteran's account of recurrent low back pain since service which the Board has already found to be credible in this case.  Conversely, the opinions of Dr. B both note the in-service heavy lifting injury, and the rationale for the positive opinion does appear to be the Veteran's account of recurrent symptomatology since service.  In short, Dr. B's opinions appear to be the most consistent with the Veteran's purported history.  Further, it should be noted that even though ultimately found to be unlikely, the November 2011 VA examiner did acknowledge it was "theoretically" possible the Veteran might have had a disc herniation with his heaving lifting episode back in military service resulting in the current disability.

The Board also notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Board further notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current low back disorder developed as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Entitlement to service connection for a low back disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


